Claims 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over already of record Bohr (United States Patent 10,930,557).
As to independent claim 16, Bohr discloses a device (see the entire patent, including the Fig. 8C disclosure) comprising:  source/drain regions 106 on a substrate 100; a gate structure 102/104 over the substrate, the gate structure being between the source/drain regions; a dielectric layer 110a and/or 110b over the source/drain regions; a first insulation layer 300 over the gate structure; first conductive contacts 802 over and electrically coupled to the source/drain regions, top surfaces of the first conductive contacts being lower than a top surface of the dielectric layer; second insulation layers 804 over the first conductive contacts; and second conductive contacts 200 in the second insulation layers, the second conductive contacts 200 electrically coupled to the first conductive contacts 802.
The difference between device claim 16 and Bohr’s device is a process difference.  Specifically, their second insulation layers are formed by patterning an initially non-conformal layer and a conformal layer, respectively.  More specifically, claim 16’s second insulation layers (Fig. 20B’s insulation layers 120, for example) are formed by patterning Fig. 19B’s non-conformal layer 120, while Bohr’s second insulation layers 804 (Fig. 8C) are formed by patterning a conformal layer (page 7, paragraph [0076]).
.
Claim 16 is thus rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bohr.
As to dependent claim 17, Bohr’s second insulation layers 804 have top surfaces level with the top surface of the dielectric layer (110a and 110b, or 110b alone).
As to dependent claim 18, Bohr’s first insulation layer 300 has a top surface level with the top surface of the dielectric layer (110a alone).
As to dependent claim 20, Bohr’s device further comprise a third conductive contact in the first insulation layer 300, the third conductive contact contacting the gate structure 102/104 (column 14, lines 1-4), top surfaces of the second conductive contact 200 and the third conductive contacts being level (column 14, lines 34-45).

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-15 are allowed.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/MARK V PRENTY/Primary Examiner, Art Unit 2814